                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


              FIRST AMENDMENT TO THE HEARING SESSION ORDER
                AND ATTACHED SCHEDULE FILED AUGUST 13, 2021


IT IS ORDERED that the Notice of Hearing Session, Hearing Session Order, and attached
Schedule for the hearing session on September 30, 2021, in St. Louis, Missouri, filed by the
Judicial Panel on Multidistrict Litigation on August 13, 2021, are amended to update the
following:


LOCATION OF HEARING SESSION: United States Judicial Panel on Multidistrict Litigation
                             Thurgood Marshall Federal Judiciary Building
                             One Columbus Circle, NE
                             Washington, DC 20544-0005

TIME OF HEARING SESSION:                   11:00 a.m. (Eastern Daylight Time)


ORAL ARGUMENT:

        •      The Panel has determined that circumstances caused by the COVID-19
               pandemic warrant hearing oral argument by videoconference or
               teleconference. No counsel are permitted to appear in person. Further details
               regarding how the Hearing Session will be conducted—including sign-in
               information, allocation of argument times, and a training session for arguing
               attorneys—shall be provided after the filing of the parties’ Notices of Presentation
               or Waiver of Oral Argument.



                                             FOR THE PANEL:



                                             John W. Nichols
                                             Clerk of the Panel
